Citation Nr: 0806597	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for thyroid cancer.

2.  Entitlement to service connection for coronary artery 
disease, status post stent placement.

3.  Entitlement to service connection for bilateral knee 
replacement.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for bilateral 
knee replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2002 rating decision denied the veteran's claim 
of entitlement to service connection for thyroid cancer.  The 
veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the rating 
decision.

2. Evidence received since the April 2002 rating decision is 
cumulative of the evidence of record at the time of the April 
2002 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Coronary artery disease was not manifested in service or 
within one year of service discharge, and objective medical 
evidence does not establish that the currently diagnosed 
coronary artery disease is etiologically related to active 
service. 


CONCLUSIONS OF LAW

1. The April 2002 rating decision which denied the veteran's 
claim of entitlement to service connection for thyroid cancer 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 2002 rating decision in 
connection with veteran's claim of entitlement to service 
connection for thyroid cancer is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Coronary artery disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a May 2004 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his service connection claims for 
thyroid cancer and coronary artery disease.  The May 2004 
letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim of service connection for thyroid cancer.  
This letter advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the May 2004 letter expressly informed the veteran 
of the need to submit any pertinent evidence in his 
possession.  

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims. Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The Board notes that the service medical records are 
incomplete.  However, as the front page of the veteran's 
separation exam record is included, and he has not alleged 
any complaint of or treatment for a heart disorder while in 
service, the Board finds that these missing records are not 
prejudicial against the veteran.  The appellant claimed 
additional medical records could be obtained from Barnes-
Jewish Hospital (BJH) of St. Louis, Missouri.  After an 
attempt by VA to obtain these records, BJH responded that no 
such records are available.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's coronary artery disease claim, and the Board notes 
that the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed coronary artery disease is etiologically related to 
his active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

The RO learned that the veteran's service medical records 
(SMRs) were partially destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In a case in which 
a claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet.App. 261 (1992), the RO informed the veteran 
in an August 2004 letter that it was experiencing difficulty 
in obtaining the veteran's service medical records (SMRs), 
and asked the veteran to submit any evidence pertaining to 
his SMRs, as well as to complete a VA Form NA-13055 to aid in 
reconstructing his medical records.  While the veteran signed 
and returned Form NA-13055, he did not provide any 
information to suggest he was treated for a heart condition 
during active service. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

A.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in May 
2004, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In an April 2002 rating decision, the veteran's claim of 
service connection for thyroid cancer was denied on the basis 
that there was no competent medical evidence showing the 
veteran currently suffers from the claimed disability.  The 
veteran was notified of his appellate rights, but did not 
initiate an appeal of the decision; therefore, the RO's April 
2002 decision is final.  38 U.S.C.A. § 7105.

The veteran submitted a letter to the RO in May 2004 
detailing his claimed disabilities, and the RO considered 
this correspondence as a reopened claim for entitlement to 
service connection for thyroid cancer.  Evidence received 
prior to the April 2002 rating decision included limited 
service medical records and the veteran's lay statements.  
According to the April 2002 decision, the RO denied the 
veteran claim for service connection because there was no 
competent medical evidence of record showing the veteran 
current suffers from the claimed disability.

New evidence received since the April 2002 RO rating decision 
includes statements from the veteran, the veteran's family 
and pastor, VA treatment records dated June 2002 through 
November 2003, and a March 2006 Department of Labor Worker's 
Compensation Notice of Recommended Decision (DOL 
Recommendation).  The relevant VA treatment records indicate 
the veteran suffers from hypothyroidism, and the Board 
observes that neither the VA treatment records and reports or 
the DOL Recommendation noted above indicate the veteran has 
suffered from thyroid cancer.  

Also of record are statements by the veteran that he suffered 
from thyroid cancer after separation from service and 
underwent surgery to remove his thyroid.  Statements from the 
veteran's family and pastor supporting his assertions have 
also been submitted.  These statements assert the veteran 
developed thyroid cancer after having been exposed to 
radiation during active service.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
April 2002 rating decision, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  The VA 
treatment records and reports do not contain any competent 
medical diagnosis of thyroid cancer, nor do they indicate the 
veteran suffered from this disorder in the past.  Rather, the 
new medical evidence does nothing more than show that the 
veteran suffers from hypothyroidism, and takes medication for 
this condition.  

As a final note, the Board acknowledges that the veteran has 
submitted statements from his family and pastor in support of 
his claim.  However, the Board notes that as laypersons, the 
veteran, his family and pastor have no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
As such, these statements do not constitute 'new and 
material' evidence upon which to reopen the veteran's claim 
for service connection for thyroid cancer.

B.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including organic 
heart disease, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed coronary 
artery disease is the direct result of his active service.  
While the evidence reveals that the veteran currently suffers 
from coronary artery disease, the competent, probative 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident or disorder 
incurred therein.  A November 1953 Report of Medical History, 
completed upon the veteran's release from active duty, 
indicates a normal heart and vascular system.  There is no 
competent medical evidence included in the record showing the 
veteran suffered from a heart disorder during service or 
within one year of service discharge.  Therefore, service 
connection may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309(a).

Medical evidence of record indicates the veteran received a 
cardiac catheterization and subsequent stent replacement in 
August 2003, nearly 50 years post service.  There is no 
competent medical evidence of record to indicate the veteran 
had received treatment for a heart disorder prior to this 
time.  The Board may, and will, consider in its assessment of 
a service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue. See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of a heart 
disorder in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current coronary 
artery disease and his active service.  The preponderance of 
the evidence is against this aspect of the veteran's claim.  
The veteran has produced no competent evidence or medical 
opinion in support of his claim that his present coronary 
artery disease is the result of his active service, and the 
length of time between his service and treatment weighs 
against granting the veteran's claim.  

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed coronary artery disease arises from 
his active service.  However, as noted above, as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  See Lathan, supra.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for thyroid cancer has not been submitted.  
This portion of the appeal is denied.

Entitlement to service connection for coronary artery 
disease, status post stent placement, is denied.


REMAND

The veteran has submitted an additional lay statement 
pertaining to his claim of entitlement to service connection 
for bilateral knee replacement.  This pertinent evidence was 
received after certification of the appeal to the Board, and 
hence, was not reviewed by the RO.  The Board notes that no 
waiver of initial RO consideration from the veteran or his 
accredited representative was included with this evidence.  
Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
for review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  Thus, 
the Board must remand this appeal so that the RO may review 
this evidence and, if the claims remain denied, include such 
evidence in a SSOC.  Id.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the veteran 
with notice regarding the disability 
rating and effective date of a service 
connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  The AOJ should review the expanded 
record, including the evidence submitted 
since the issuance of the January 2006 
SOC, and readjudicate the issue of 
entitlement to service connection for 
bilateral knee replacement.  Unless the 
benefit sought on appeal is granted, the 
veteran and his representative, if any, 
should be furnished an appropriate SSOC 
and be afforded an opportunity to respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


